III113th CONGRESS2d SessionS. RES. 344IN THE SENATE OF THE UNITED STATESFebruary 4, 2014Mr. Toomey (for himself and Mr. Casey) submitted the following resolution; which was considered and agreed toRESOLUTIONCongratulating the Penn State University women’s volleyball team for winning the 2013 National
			 Collegiate Athletic Association Women's Volleyball Championship.Whereas on December 21, 2013, the Penn State University Nittany Lions won the 2013 National
			 Collegiate Athletic
			 Association (NCAA) Women's Volleyball Championship in Seattle, Washington with a hard-fought
			 victory over the University of Wisconsin Badgers in a thrilling four-set
			 match;Whereas the Penn State University Nittany Lions have won 5 of the last 7 NCAA women's volleyball
			 championships and 6 overall, matching the Stanford University Cardinal for
			 the most NCAA Division I women's volleyball championships by a single
			 program;Whereas the Penn State University Nittany Lions concluded the 2013 season with a record of 34 wins
			 and only 2 losses, and a 16th Big Ten Conference title;Whereas 4 Nittany Lions players were selected for the 2013 NCAA All-Tournament team and junior
			 setter Micha Hancock was named the tournament’s Most Outstanding Player;Whereas head coach Russ Rose was named the 2013 National Coach of the Year and has been at the helm
			 of the Nittany Lions women’s volleyball team for 34 seasons, never winning
			 less than 22 games in a season; andWhereas this season, Coach Rose and his staff depended on 4 seniors to lead by example on the court
			 and in the classroom, as best illustrated by Ariel Scott and Maggie
			 Harding, who were each awarded prestigious academic honors: Now,
			 therefore, be itThat the Senate—(1)congratulates the Penn State University women’s volleyball team for winning the 2013 National
			 Collegiate Athletic Association Championship;(2)commends the Penn State University women's volleyball team players, coaches, and staff for their
			 hard work and dedication; and(3)recognizes the Penn State University students, alumni, and loyal fans who supported the Nittany
			 Lions on their way to capturing a record-tying sixth National Collegiate
			 Athletic Association Championship.